

115 HR 3327 IH: Jack Alderson Toxic Exposure Declassification Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3327IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Thompson of California (for himself, Mr. Young of Alaska, Mr. Jones, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to declassify certain documents related to incidents in which members of the Armed Forces were exposed to toxic substances. 
1.Short titleThis Act may be cited as the Jack Alderson Toxic Exposure Declassification Act. 2.Declassification by Department of Defense of certain incidents of exposure of members of the Armed Forces to toxic substances (a)In generalThe Secretary of Defense shall declassify documents related to any known incident in which not fewer than 100 members of the Armed Forces were exposed to a toxic substance that resulted in at least one case of a disability that a member of the medical profession has determined to be associated with that toxic substance. 
(b)LimitationThe declassification required by subsection (a) shall be limited to information necessary for an individual who was potentially exposed to a toxic substance to determine the following: (1)Whether that individual was exposed to that toxic substance. 
(2)The potential severity of the exposure of that individual to that toxic substance. (3)Any potential health conditions that may have resulted from exposure to that toxic substance. 
(c)ExceptionThe Secretary of Defense is not required to declassify documents if the Secretary determines that declassification of those documents would materially and immediately threaten the security of the United States. (d)DefinitionsIn this section: 
(1)Armed ForcesThe term Armed Forces has the meaning given that term in section 101 of title 10, United States Code. (2)ExposedThe term exposed means, with respect to a toxic substance, that an individual came into contact with that toxic substance in a manner that could be hazardous to the health of that individual, that may include if that toxic substance was inhaled, ingested, or touched the skin or eyes. 
(3)ExposureThe term exposure means, with respect to a toxic substance, an event during which an individual was exposed to that toxic substance. (4)Toxic substanceThe term toxic substance means any substance determined by the Administrator of the Environmental Protection Agency to be harmful to the environment or hazardous to the health of an individual if inhaled or ingested by or absorbed through the skin of that individual. 
